

117 HR 3068 IH: Freeing Americans from Interest on Reimbursements Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3068IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Spanberger (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income any interest paid on an overpayment of tax.1.Short titleThis Act may be cited as the Freeing Americans from Interest on Reimbursements Act or the FAIR Act. 2.Interest received on overpayments(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section:139I.Interest received on tax overpaymentsGross income shall not include any interest allowed and paid upon an overpayment of tax pursuant to section 6611..(b)ApplicabilityThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this section.(c)Clerical amendmentThe table of contents for Part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before the item relating to section 140 the following new item:139I. Interest received on tax overpayments..